Application *934by the appellant for a writ of error coram nobis to vacate a decision and order of this Court, dated March 24, 1997 (.People v Ellison, 237 AD2d 531 [1997]), affirming a sentence of the Supreme Court, Kings County, imposed May 24, 1995, on the ground of ineffective assistance of appellate counsel.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether the Supreme Court, Kings County, improperly denied his motion to withdraw his plea of guilty; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel to prosecute the application: William Ostar, Esq., 350 Broadway, Suite 412, New York, New York, 10013; and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Prudenti, P.J., Ritter, Santucci, Altman and McGinity, JJ., concur.